Citation Nr: 1640264	
Decision Date: 10/07/16    Archive Date: 10/19/16

DOCKET NO.  12-30 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for residuals of an unspecified neurological disability, other than traumatic brain injury (TBI), to include as secondary to service-connected TBI.

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected TBI.

3.  Entitlement to service connection for a back disability, to include as secondary to service-connected TBI.

4.  Entitlement to service connection for pain of both upper and lower extremities, to include fibromyalgia, and to include as secondary to service-connected TBI.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty for training from July 1957 to January 1958.  He also has unverified National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the RO.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board hearing in August 2013.  The transcript of the hearing is associated with the file. 

The Board issued a decision denying these claims in August 2015.  Thereafter, the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a March 2016 Joint Motion for Remand (JMR), the Court vacated the Board's decision with respect to the denial of his claim for service connection for residuals of an unspecified neurological disability, other than TBI, sleep apnea, a back disability and pain of both upper and lower extremities, to include fibromyalgia, all to include as secondary to service-connected TBI with headaches.  

The record reflects that the Veteran has recently appealed a rating decision denying the issues of entitlement to an earlier effective date for the award of service connection for tinnitus and service connection for a psychiatric disorder, and has requested a Board videoconference hearing as to these issues.  See VA form 9 submitted in January 2016.  VBMS and the electronic Veterans Appeals Control and Locator System (VACOLS) reflect that this request is being processed.  Accordingly, these matters are not the subject of this decision.  Also, the Veteran has recently perfected an appeal as to the issues of entitlement to increased ratings for TBI, headaches (now separately rated noncompensable), with an implied total disability rating based upon individual unemployability (TDIU) per the Veteran's representative argument, and service connection for Parkinson's Disease denied in a November 2015 rating decision.  See Statement from attorney submitted in lieu of VA form 9 dated in July 2016.  However, he appears to have selected recently a decision review officer review of this claim in August 2016.  See August 2016 letter from attorney selecting DRO review of November 2015 rating decision.  The Board's review of the electronic record and claims file reveals that the AOJ may still be taking action on these issues.  Based on review of the procedural record, the Board will not take jurisdiction over them at this time.  

The issues of service connection for sleep apnea, a back disability and pain of both upper and lower extremities, to include fibromyalgia, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's residual of a neurological disability other than TBI, specifically an atypical movement disorder, is related to his service-connected TBI.



CONCLUSION OF LAW

A neurological disability other than TBI, specifically an atypical movement disorder, is proximately due to or the result of the Veteran's service-connected TBI.  38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Considering the favorable outcome detailed below as to the grant of entitlement to service connection for residuals of a neurological disability other than TBI, specifically an atypical movement disorder, VA's fulfillment of its duties to notify and assist need not be addressed at this time.

The Veteran seeks entitlement to service connection for residuals of a neurological disability other than TBI, to include as secondary to service-connected TBI.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303 (b).  To show a chronic disease in service, a combination of manifestations sufficient to identify the disease entity is required, as is sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303 (b).  The Court has established that 38 C.F.R. § 3.303 (b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 38 U.S.C.A. § 1101.  One such disease listed is other organic diseases of the nervous system.

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49.

As the Veteran's claim for service connection was filed in 2011, the current version of 38 C.F.R. § 3.310 as outlined above, and amended effective October 10, 2006, is for consideration.  See 38 C.F.R. § 3.310. 

With respect to a current disability, the competent medical evidence of record indicates a finding of a neurological disability other than TBI, specifically a delayed onset atypical movement disorder.  See, e.g., the March 2016 report of Neuropsychological Record Review from M.J., Ph.D., pp. 2-3.  Additionally, the Veteran is service-connected for TBI.

Turning to the nexus requirement, the Board finds that the competent and probative evidence demonstrates that the Veteran's currently diagnosed atypical movement disorder is at least as likely as not due to his service-connected TBI.  While no competent evidence suggests that the current atypical movement disorder was incurred directly or was first manifest in service or within any applicable presumptive period, and in fact Dr. J. observes that it is of delayed onset type, she sets forth a competent and probative medical opinion concerning the issue of nexus on a secondary basis.  Specifically, after telephone interview of the Veteran and consideration of his history, review of the claims file, and administration of multiple assessment tests and procedures, Dr. J. opined that the Veteran's delayed onset atypical movement disorder is a result of service-connected TBI suffered in 1957.  Her rationale as to this conclusion is detailed and references key points in the record as well as the process by which such a remote TBI produced the later onset neurological disorder.

Dr. J.'s evaluation report was based upon a thorough review including the aforementioned telephone interview as well as analysis of the Veteran's history and current medical condition.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  

There is also medical opinion evidence against this claim.  A VA examination report dated in February 2015 reflects the opinion that it was less likely than not that the Veteran had a present neurological condition related to the TBI.  

Upon review of the evidence of record, as referenced above, a private medical opinion indicates that the Veteran's atypical movement disorder is a neurological residual of TBI and is thus secondary to his service-connected TBI, and, on the other hand, a VA examiner voiced a negative opinion as to this issue.  Each conclusion is supported by varying degrees of rationale, and is based on some form of examination of the Veteran and review of the relevant records.  The Board notes parenthetically that the VA examination is inadequate as to the specific issue of aggravation, which is not an issue in this analysis.  The opinions are both probative, despite coming to different conclusions.  The Board does assign the March 2016 opinion of Dr. J. great probative weight, as it was extremely detailed and based on a review which included the other opinion.  However, the Board cannot conclude that the VA opinion is inherently flawed or that it carries no probative weight.  In light of both of these probative opinions, the Board concludes that the evidence is at least in equipoise as to whether the Veteran's atypical movement disorder was caused by his service-connected TBI, specifically as outlined by Dr. J.  As such, the criteria for entitlement to service connection for the neurological disability of atypical movement disorder have been met and the Veteran's claim is therefore granted.  


ORDER

Service connection for residuals of a neurological disability other than TBI, specifically an atypical movement disorder, is granted.


REMAND

The Board finds that further development is required prior to adjudicating the Veteran's claims.  

As to the claims of entitlement to service connection for sleep apnea, a back disability and pain of both upper and lower extremities, to include fibromyalgia, the Veteran has introduced evidence to suggest that these may be etiologically related to the newly service-connected atypical movement disorder.  Specifically, Dr. J.'s report suggests that there is a possible link without actually opining directly on these matters.  Additionally, the JMR directed that the Board address whether the February 2015 VA opinion it relied on to deny the claims actually addressed the matter of whether a sleep apnea, a back disability or disability characterized as pain of both upper and lower extremities, to include fibromyalgia, were aggravated by service-connected TBI.  See JMR, p. 3.  Under the circumstances, the Board finds that the medical record is presently inadequate, and VA examination and opinion as to these matters is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims being remanded that is not currently of record.  

2.  Schedule the Veteran for VA examination to identify whether the Veteran currently has a back disability and or a disability characterized by pain of both upper and lower extremities, to include fibromyalgia, and to obtain an opinion as to whether these, and the current sleep apnea (already established to be present), are possibly related to service or service-connected disability, specifically to include the TBI or newly service-connected an atypical movement disorder.  

Following a review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that a back disability and or pain of both upper and lower extremities and or sleep apnea arose during service or is otherwise related to service, or is caused or aggravated by service-connected disability to specifically include an atypical movement disorder or TBI.  A rationale for all opinions expressed should be provided.  It should be determined specifically if the sleep apnea is related to the service-connected atypical movement disorder which was noted to include a sleep related movement disorder distinct from sleep apnea as described by Dr. J.  See p. 8 of Dr. J.'s March 2016 report.

3.  After ensuring that the foregoing requested development is completed, and arranging for any additional development indicated, readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate SSOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


